IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20462
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

NOAH ADDISON,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-340-1
                      --------------------
                         August 5, 2002


Before BARKSDALE, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Noah Addison appeals his conviction for aiding and abetting

to distribute anabolic steroids, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(D), and 18 U.S.C. § 2, and aiding and

abetting the use of a communication facility to distribute

anabolic steroids, in violation of 21 U.S.C. § 843(b) and 18

U.S.C. § 2.    Addison argues that the jury erroneously rejected

his entrapment defense.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20462
                                -2-

     This court may only reverse a jury’s rejection of an

entrapment defense “if no rational jury could have found beyond a

reasonable doubt either (1) lack of government inducement or (2)

predisposition to commit the charged crime.”     United States v.

Reyes, 239 F.3d 722, 739 (5th Cir.) cert. denied, 122 S. Ct. 156

(2001).   Reviewing the evidence in the light most favorable to

the jury’s verdict, the evidence indicates that the Government

merely provided an opportunity to commit the crime and that

Addison was a willing and helpful participant.    Thus, the

Government did not induce Addison to commit the crime.     See

United States v. Bradfield, 113 F.3d 515, 522 (5th Cir. 1997).

Additionally, Addison indicated that he was predisposed to commit

the crime by readily availing himself of the opportunity to

perpetrate the crime.   See United States v. Wise, 221 F.3d 140,

154 (5th Cir. 2000), cert. denied 532 U.S. 959 (2001).

     Therefore, we AFFIRM the jury’s guilty verdict.